IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1385
                              Filed October 14, 2015

CANDACE H. SEAMAN, Deceased,
By PAUL J. SEAMAN, Her Husband,
Individually and as Administrator of
The Estate of CANDACE H. SEAMAN,
       Petitioner-Appellant,

vs.

BURGESS HEALTH CENTER and
FARM BUREAU MUTUAL INSURANCE
COMPANY,
     Respondents-Appellees.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Jeanie Vaudt, Judge.



       Petitioner appeals from ruling on petition for judicial review affirming the

denial of workers’ compensation benefits. AFFIRMED.



       Sarah K. Kleber and Joel D. Vos of Heidman Law Firm, L.L.P., Sioux City,

for appellant.

       Paul S. Swinton of Parker & McNeill, P.L.L.C., West Des Moines, for

appellees.



       Heard by Potterfield, P.J., McDonald, J., and Miller, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2



MCDONALD, Judge.

      Candace Seaman was employed by Burgess Health Center as a mental

health therapist/social worker. By all accounts, she was a good and dedicated

employee.    Her work consisted of treating clients at her office in Burgess’s

facilities and preparing reports of the same. On January 25, 2010, Mrs. Seaman

was injured in a multiple vehicle car accident during the drive from her home in

Sioux City to her workplace in Onawa. She died as a result of injuries sustained

during the accident. Her spouse, individually and on behalf of her estate, sought

workers’ compensation burial expense and death benefits. The agency found

Mrs. Seaman’s death did not arise out of and in the course of her employment

and denied the claim. The district court affirmed the agency’s decision.

                                        I.

      Chapter 17A of the Iowa Code governs our review of workers’

compensation cases. See Iowa Code chapter 17A (2013); Mike Brooks, Inc. v.

House, 843 N.W.2d 885, 888 (Iowa 2014). “On appeal, we apply the standards

of chapter 17A to determine whether we reach the same conclusions as the

district court. If we reach the same conclusions, we affirm; otherwise we may

reverse.” Mike Brooks, Inc., 843 N.W.2d at 889.

      “In determining the proper standard of review, we must first identify the

nature of the claimed basis for reversal of the Commissioner’s decision.”

Lakeside Casino v. Blue, 743 N.W.2d 169, 173 (Iowa 2007).            Whether the

employee’s injury arose out of her employment is a mixed question of law and

fact. See id. “The factual aspect of this decision requires the Commissioner to
                                         3



determine ‘the operative events that [gave] rise to the injury.’” Id. (quoting Meyer

v. IBP, Inc., 710 N.W.2d 213, 218 (Iowa 2006)). “Once the facts are determined,

a legal question remains: ‘Whether the facts, as determined, support a

conclusion that the injury arose out of . . . the employment,’ under our workers’

compensation statute.”       Id. (quoting Meyer, 710 N.W.2d at 218) (citations

omitted).

      Our court is bound by the factual determinations of the commissioner “if

they are supported by substantial evidence in the record before the court when

the record is viewed as a whole.” Mike Brooks, Inc., 843 N.W.2d at 889 (citations

omitted). Substantial evidence is “the quantity and quality of evidence that would

be deemed sufficient by a neutral, detached, and reasonable person, to establish

the fact at issue when the consequences resulting from the establishment of that

fact are understood to be serious and of great importance.”            Iowa Code

§ 17A.19(10)(f)(1).   “Evidence is not insubstantial merely because different

conclusions may be drawn from the evidence.” Cedar Rapids Cmty. Sch. Dist. v.

Pease, 807 N.W.2d 839, 845 (Iowa 2011).          “On appeal, our task ‘is not to

determine whether the evidence supports a different finding; rather, our task is to

determine whether substantial evidence . . . supports the findings actually

made.’” Mike Brooks, Inc., 843 N.W.2d at 889 (quoting Cedar Rapids Cmty. Sch.

Dist., 807 N.W.2d at 845).

      Our review of the agency’s legal determinations is variable.             The

legislature has not clearly vested the interpretation of workers’ compensation

statutes in the discretion of the agency. See Lakeside Casino, 743 N.W.2d at
                                            4



173. We thus afford no deference to the agency’s interpretation of law, and we

are free to substitute our own legal judgment. See id. “On the other hand,

application of the workers’ compensation law to the facts as found by the

Commissioner is clearly vested in the Commissioner. Therefore, we may reverse

the Commissioner’s application of the law to the facts only if it is irrational,

illogical, or wholly unjustifiable.” Id. (citation omitted).

                                            II.

       It is the claimant’s burden to prove the injury or death arose out of and in

the course of employment.         See Iowa Code § 85.61(7); Waterhouse Water

Conditioning Inc. v. Waterhouse, 561 N.W.2d 55, 57 (Iowa 1997); Great Rivers

Med. Ctr. v. Vickers, 753 N.W.2d 570, 574 (Iowa Ct. App. 2008). We liberally

construe the statutory text to comply with the spirit and the letter of the law, which

is to provide compensation to covered employees for covered injuries.            See

Farmers Elevator Co., Kingsley v. Manning, 286 N.W.2d 174, 177 (Iowa 1979);

Golay v. Keister Lumber Co., 175 N.W.2d 385, 387-88 (Iowa 1970) (“The

workmen’s compensation statutes are to be given a broad and liberal

construction to comply with the spirit as well as the letter of the law.”). “An injury

in the course of employment embraces all injuries received while employed in

furthering the employer’s business and injuries received on the employer’s

premises . . . .” Farmers Elevator Co., Kingsley, 286 N.W.2d at 177 (quoting

Bushing v. Iowa Ry. & Light Co., 226 N.W. 719, 723 (Iowa 1929)). There must

be a causal connection between the injury and the course of employment as “[it]
                                        5



relates to the time, place and circumstances of the accident.” Golay, 175 N.W.2d

at 387; see Waterhouse Water Conditioning, Inc., 561 N.W.2d at 57.

      Typically, an employee’s work commences when she arrives at her

workplace; the employee is engaged in her own business while traveling to work.

See Pribyl v. Standard Elec. Co., 67 N.W.2d 438, 442 (Iowa 1954). Thus, under

the going-and-coming rule, “absent special circumstances, injuries occurring off

the employer’s premises while the employee is on the way to or from work are

not compensable.” Quaker Oats Co. v. Ciha, 552 N.W.2d 143, 150 (Iowa 1996)

(quotation omitted). The rule is “well established.” Great Rivers Med. Ctr., 753
N.W.2d at 574. There are several exceptions to the going-and-coming rule that

“extend the employer’s premises under certain circumstances.”        Quaker Oats

Co., 552 N.W.2d at 151. These exceptions apply “when it would be unduly

restrictive to limit coverage of compensation statutes to the physical perimeters

of the employer’s premises.’” Id. (quotation omitted). The claimant contends

several exceptions apply here.

      The claimant first contends Mrs. Seaman was performing a special errand

for Burgess at the time of her car accident. The special errand exception applies

when an employee is injured away from the employer’s premises during a special

errand or mission for their employer. See, e.g., id. at 151-53 (holding the special

errand exception applied when an “on-call” employee was paged to come to the

plant and was in an accident on his way home); Kyle v. Greene High Sch., 226
N.W. 71, 72-73 (Iowa 1929) (finding special errand existed when janitor drove to

school to help the principal turn on the gym lights); but see Bulman v. Sanitary
                                        6



Farm Dairies, 73 N.W.2d 27, 28-30 (holding relief truck driver was not on a

“special mission” when driving home from performing another person’s route and

after drinking); Great Rivers Med. Ctr., 753 N.W.2d at 572, 575-77 (finding no

special mission when nurse was expected to show up for work and was killed on

her way home after being released from work for illness). The relevant inquiry is

“whose business was [the employee] pursuing at the time of the injury?” Quaker

Oats Co., 552 N.W.2d at 151-52 (alteration in original) (quoting Pribyl, 67 N.W.2d

at 442).

       The claimant also contends the dual purpose exception applies to Mrs.

Seaman’s accident. The dual purpose exception applies when an employee is

injured off the employer’s premises while making a trip that serves both personal

and business purposes.     See Golay, 175 N.W.2d at 388 (affirming workers’

compensation benefits for employee who was on a trip which combined a special

errand of “sufficient substance” for his employer and a non-compensable

purpose); Dorman v. Carroll Cnty., 316 N.W.2d 423, 424-25 (Iowa Ct. App. 1981)

(finding dual purpose doctrine applied when two deputy sheriffs on auxiliary duty

were killed, while driving under the influence to breakfast from their law

enforcement duty). “‘Injury during a trip which serves both a business and a

personal purpose is within the course of employment if the trip involves the

performance of a service for the employer which would have caused the trip to

be taken by someone even if it had not coincided with the personal journey.’”

Golay, 175 N.W.2d at 388 (quoting 1 Larson, The Law of Workmens’

Compensation, 294.3, § 18.00 (1965)).
                                         7



       The claimant argues the special errand or dual purpose of Mrs. Seaman’s

travel to work on the morning of her accident was the need to deliver her

completed patient reports to Burgess. In support of the contention, the claimant

argues the reports were time-sensitive and Mrs. Seaman would be subject to

discipline if she failed to deliver the reports. There is no evidence in this record

supporting the contention. The agency found “there [was] no factual basis in this

record to find that claimant was on a special errand at the time of her accident

and death on Interstate 29 while driving from her home to her place of

employment.”     The agency found there was not a dual purpose for Mrs.

Seaman’s travel. The agency found the reports were not due that day. The

evidence showed Mrs. Seaman would not have suffered any adverse

consequences if she failed to deliver the reports to her employer that day. The

claimant admits the employer did not require Mrs. Seaman to report to work that

day.   The agency’s findings are supported by substantial evidence and its

conclusions are not irrational, illogical, or wholly unjustifiable.   See Lakeside

Casino, 743 N.W.2d at 173.

       The claimant contends a third exception to the going and coming rule is

applicable here: the second business situs exception. The exception recognizes

that some travel to and from an employee’s home to the workplace may arise in

the course of employment where the employee’s home serves a secondary

office. See Emmanuel S. Tipon, Annotation, Right to Workers’ Compensation for

Injury Suffered by Worker En Route to or from Worker’s Home Where Home is

Claimed as “Work Situs,” 15 A.L.R. 6th 633 (2006). The agency recognized the
                                         8



exception in Waterhouse v. Waterhouse Water Conditioning, Inc., No. 1039817,

1995 WL 17018379, at *5 (Iowa Workers’ Comp. Comm’n Feb. 23, 1995).

However, the Iowa Supreme Court did not reach the issue when the Waterhouse

case was on appellate review. See Waterhouse Water Conditioning, Inc., 561
N.W.2d at 60. Iowa courts have thus not explicitly adopted the exception. The

exception has been adopted in twenty-two states and the District of Columbia by

legislative action or judicial decision. See generally, Tipon, 15 A.L.R. 6th 633.

For example, in Kahn v. State, 289 N.W.2d 737, 739-40 (Minn. 1980), the

Minnesota Supreme Court awarded workers’ compensation benefits to an

assistant nursing professor who was traveling from work to her home to prepare

for her proposal presentation for a research grant. Kahn, 289 N.W.2d at 739-43.

The professor regularly worked at home on the grant because she was six

months pregnant. Id. at 739. The court concluded the professor’s home was a

work situs by the following criteria:

       “When reliance is placed upon the status of the home as a place of
       employment generally, instead of or in addition to the existence of a
       specific work assignment at the end of the particular homeward trip,
       three principal indicia may be looked for: the quantity and regularity
       of work performed at home; the continuing presence of work
       equipment at home; and special circumstances of the particular
       employment that make it necessary and not merely personally
       convenient to work at home.”

Id. at 743 (quoting 1 A. Larson, Workmen’s Compensation Law, § 18.32 (1978)).

       The commissioner found Mrs. Seaman’s home was not a second work site

and concluded the second business situs exception was not applicable here.

Mrs. Seaman did some work at home in the evenings to complete her reports.

Her employer did have a telephonic dictation system, which would allow Mrs.
                                          9



Seaman to dictate her notes from anywhere, including her office at Burgess or at

her home. The record is clear, however, that Mrs. Seaman’s home was not a

dedicated office space or secondary office space.        Mrs. Seaman never saw

clients at her home. Further, Burgess never specifically directed her to work from

home. The employer did not expect her to work from home and did not provide

compensation for her work at home. The employer did not pay mileage or other

expenses associated with Mrs. Seaman’s commute. Burgess did not provide her

with any equipment for her home.        The agency concluded: “Catching up on

occasional work at home or completing tasks at home that could be completed at

the employer’s premises is an insufficient basis to find that claimant had dual

employment premises.”      The agency’s findings are supported by substantial

evidence and its conclusions are not irrational, illogical, or wholly unjustifiable.

See Lakeside Casino, 743 N.W.2d at 173.

                                         III.

         Applying the standards of chapter 17A, we reach the same conclusions as

the district court. For the foregoing reasons, we affirm the judgment of the district

court.

         AFFIRMED.